Citation Nr: 1631274	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  15-26 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 4, 2014 for the grant of balance impairment, rated 30 percent disabling.

2.  Entitlement to service connection for a cervical fracture, claimed as a broken neck, to include as secondary to service-connected disability.

3.  Entitlement to a rating in excess of 10 percent for posttraumatic neuritis of the dorsal spine, with radicular pain to the left chest.

4.  Entitlement to Special Monthly Compensation (SMC) higher than that provided under 38 U.S.C.A. § 1114(l)  and 38 C.F.R. § 3.350(b), to include for loss of use of the left upper extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1968 to July 1970.  His service included service in the Republic of Vietnam, and he received the Purple Heart Medal during this service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 (SMC), March 2014 (cervical fracture and dorsal neuritis rating), and January 2015 (balance impairment) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2013, the RO received a notice of disagreement where the Veteran stated he disagreed with an August 2012 rating decision.  This rating decision addressed numerous issues.  During a September 2013 RO hearing, the Veteran clarified that he was only appealing the level of SMC he was entitled to and not the other issues addressed in the August 2012 rating decision.

In July 2015, the Veteran's representative provided a statement that the Veteran "wishes to drop from further consideration the appeals for SMC for loss of use of LUE at a level, submitted 14 June 2015, and the appeal for entitlement to a higher level of aid and attendance.  The Veteran stated that he is satisfied with the current rating he is carrying."  The statement further noted the Veteran wished to continue the appeal for a neck condition secondary to Parkinson's and for a higher evaluation for posttraumatic neuritis, currently rated 10 percent disabling.  However, a September 2015 statement from the Veteran and the May 2016 appellant brief continued to address all four issues.  As such, the Board will continue with the appeal related to SMC.

In November 2015, the Veteran submitted a notice of disagreement for several issues, including an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD), Parkinson's disease, radiculopathy of the right upper extremity, radiculopathy of the left upper extremity, and for the grant of balance impairment.  The Veteran was granted entitlement to PTSD in an October 1996 rating decision, in a September 1997 rating decision his PTSD was increased to a 100 percent schedular rating, effective November 10, 1992.  An April 2004 rating decision provided separate (40 percent right and 30 percent left) ratings for bilateral upper extremity radiculopathy, effective May 22, 2003.  A June 2011 rating decision granted service connection for Parkinson's disease, with a maximum 30 percent rating, effective February 28, 2011.  An October 2013 rating decision found that clear and unmistakable error was found in the separate evaluations for radiculopathy of the left upper extremity and limitation of motion of the left arm and shoulder.  As such the Veteran's left radiculopathy was rated 40 percent effective May 22, 2003 and 60 percent for his left arm radiculopathy and loss of motion effective May 15, 2012.  The November 2015 notice of disagreement with the effective dates assigned for service connection for these issues was not timely for the rating decisions which granted service connection and provided the relevant ratings.  Although a September 2015 rating decision addressed the continued ratings for the Veteran's radiculopathy, no change in rating was provided such that a notice of disagreement with an effective date would be pertinent.  As such, the Veteran's November 2015 notice of disagreement with effective dates assigned in years past is a "free-standing" earlier effective date claim, and not a timely notice of disagreement.  After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As such, these claims are not on appeal.  Notably, the November 2015 notice of disagreement was timely regarding the January 2015 rating decision which granted service connection for balance impairment, and, as such, that claim is addressed in this decision and remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to an earlier effective date for the grant of service connection for balance impairment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he fractured his cervical spine (C2 compression fracture) as a result of a fall caused by a service-connected disability.

2.  The Veteran's posttraumatic neuritis of the dorsal spine with radicular pain to the left chest associated with a shell fragment wound manifested in pain in the left chest area.  The Veteran has moderate incomplete paralysis of the long thoracic nerve.  

3.  The Veteran is entitled to SMC (k) for loss of use of a creative organ.  He is entitled to SMC (l) for the need for aid and attendance as a result of his service-connected Parkinson's disease (and associated disabilities), bilateral upper extremity radiculopathy and limitation of motion of the left arm, cervical spondylosis, diabetes mellitus and associated bilateral extremity peripheral neuropathy.  The Veteran has additional service-connected cervicogenic headaches independently ratable at 50 percent resulting in SMC rated between (l) and (m), and PTSD independently ratable at 100 percent, resulting in SMC rated between (m) and (n).

4.  The Veteran does not have the requisite combinations of loss of use or anatomical loss of feet, hands, legs, arms, blindness, deafness, or prosthesis for higher SMC ratings.  He is not permanently housebound by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for cervical spine injury (C2 compression fracture) have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.309, 3.310 (2015).

2.  The criteria for a rating in excess of 10 percent for posttraumatic neuritis of the dorsal spine with radicular pain to the left chest associated with a shell fragment wound have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 4.124a, Diagnostic codes 8518, 8618, 8519, 8619, Rule against Pyramiding. 

3.  The requirements for entitlement to SMC at the intermediate rate between (m) and (n) have been met.  38 U.S.C.A. § 1114(m)-(s); 38 C.F.R. § 3.350.

4.  The requirements to show entitlement to SMC higher than that provided under 38 U.S.C.A. § 1114 intermediate between (m) and (n) have not been met.  38 U.S.C.A. § 1114(m)-(s); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated July 2010, September 2010, April 2011, August 2011, May 2012, July 2012, and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appeal for entitlement to SMC  at a higher rate is a "downstream" issue arising from a claim seeking entitlement aid and attendance; notice of the elements required to show entitlement to SMC at a higher level was thus not provided prior to the rating decision.  However, the AOJ provided notice of the elements required to establish entitlement to SMC by means of a Statements of the Case (SOCs) issued in June 2015, and the Veteran had ample opportunity to respond before the case was returned to the Board.  Additionally, the Veteran and his wife attended two RO hearings where the regulations for SMC were addressed in detail due to their complexity.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and VA examination reports.  The Veteran has been afforded numerous VA examinations addressing his various service-connected disabilities, of which examinations from 2010 to 2015 are addressed in this decision and remand.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he broke his neck as a result of a fall caused by his Parkinson's disease, or a combination of his service-connected disabilities.

Treatment records show that the Veteran reported to a VA emergency room in December 2013, stating he had fallen two days prior and hit his head on a dresser on the way to the floor.  He had some neck pain and was wearing a foam collar.  He had two abrasions on the top of his head and he had a history of neck surgery with hardware in place.  After x-rays and a CT scan he was noted to have a fracture of the C2 vertebrae.  A rigid collar was applied.

A January 2014 VA neurology treatment record noted the Veteran's report that on Christmas eve he was walking and "pitting forward because of his Parkinson disease" and fell.  An emergency department evaluation after the fall found a C2 fracture.  He denied any significant symptoms of pain following the fall, but his daughter encouraged that he seek treatment.  He denied any changes in pain status since the event.  He was given an Aspen collar to wear for another six weeks.  

In February 2014, a VA examiner provided a negative nexus opinion regarding the Veteran's claim that his service-connected disabilities caused his fall and subsequent neck fracture.  Specifically, the examiner noted that the Veteran's Parkinson's disease, cervical spondylosis, upper extremity radiculopathy and shell fragment wounds did not cause his neck fracture.  The examiner noted a VA medical record where the Veteran stated he fell, and later that he felt his gait disorder was related to his Parkinson's disease and caused him to fall.  The examiner also cited a VA neurology treatment record that the Veteran had "independent heel-toe gait, using electric wheelchair for long distance; uses single point wooden cane on right for stability."  The examiner opined that it was less likely than not that the Veteran's Parkinson's disease, cervical spondylosis, shrapnel wounds or upper extremity radiculopathy "directly caused" his cervical fracture.  The examiner noted that Parkinson's disease is a brain neurological disease and "could not do this," where "do this" appears to refer to "directly cause his cervical fracture."  The examiner noted that "there are many factors in his health that could possibly cause a gait disorder causing instability and a fall."  The examiner stated that he agreed with the Veteran's "most recent neurological evaluation by a neurologist..[who] did not note any gait disorder related to Parkinson's disease.  It is then less likely as not that his fall causing a cervical fracture was caused by or related to his Parkinson's disease."  The rationale for this opinion was that at the time of the Veteran's fall he did not report that he thought it was related to a gait disorder caused by his Parkinson's disease, and that his most recent neurology exam showed no significant problem with this gait.  The examiner cited a VA neurology examination showing an antalgic gait due to his Parkinson's disease, but that this examiner had "never seen a Parkinson's patient with a painful gait related to Parkinson's disease.  The alteration in the gait is related to neurological dysfunction not pain."  The examiner noted that the Veteran had "many diagnoses in his problem list that could affect his walking-lower back pain, peripheral neuropathy of the lower extremities, leg pain, ankle sprain, anxiety, osteoarthritis, gout and gouty arthritis, plantar fasciitis, foot pain, cataracts, vitreous detachment, seizures, and low blood oxygen in addition to the possibility of Parkinson's disease."  The examiner then said that it was not possible to say with certainty that his service-connected Parkinson's disease was the cause or was related to his fall causing cervical fracture because there were too many variables.

The Board notes that the Veteran is service-connected for PTSD, Parkinson's disease, cervical spondylosis, and diabetes mellitus, among other disabilities.  At the time of the Veteran's December 2013 fall, he was service connected (effective May 18, 2013) for "Parkinson's disease manifested as impairment of the lower left and right extremities."  Subsequently, in September 2014, the Veteran's ratings for lower extremity impairment as a result of Parkinson's disease were changed to "peripheral neuropathy of the lower extremities, secondary to Parkinson's disease and associated with diabetes mellitus."  Additionally, he was granted service connection for balance impairment, with a 30 percent rating, effective June 4, 2014.

A September 2010 cervical spine VA examination noted that the Veteran walked with a cane and wore a neck brace because his muscles were weak.  His "neck condition and neck brace throw off his balance.  He has an antalgic gait with poor propulsion."  He was "unsteady on his feet due to large neck brace and inability to turn neck for peripheral vision."

An April 2011 diabetes mellitus VA examination noted the Veteran reported paresthesias, loss of sensation, and pain in his bilateral calves, feet and toes.  He had hypoactive deep tendon reflexes throughout.  He had normal sensory examination of his lower extremities.  He had a normal detailed motor examination.

An April 2011 Parkinson's examination questionnaire noted the Veteran had mild balance impairment associated with his Parkinson's disease.  The physician remarked that the Veteran was not able to sit, stand or walk distances due to his poor balance.  

In February 2011, a VA neurologist noted the Veteran had "recurrent episodes of altered consciousness from 2-5 mins without events in several years."  His "legs [have] been giving out for years that patent reports told due to peripheral neuropathy; buttoning shirts is difficulty and hard to arise at least a couple years."  On evaluation his motor strength was intact, and his deep tendon reflexes were 3+ symmetrical, including ankles.  His legs had poor relaxation, possible spasticity.  His gait was slow and notable for no arm swing.  He had reduced distal sensory vibration, mild to moderate, but it was intact at the knees.  The impression was of "probable [Parkinson's disease] with possible superimposed ET [essential tremor]."

In May 2012, the Veteran's wife provided a statement in support of his claim for Aid and Attendance benefits where she noted that he had fallen three times lately, and "it would be indecisive as to hypoglycemia or Parkinson's disease."  

In July 2012, the Veteran was afforded a peripheral neuropathy VA examination.  Although the examination was specifically addressing his upper extremities, the examiner did note that the Veteran had an antalgic gait, and that this was due to his Parkinson's disease.  

A July 2012 VA examination for the Veteran's aid and attendance claim noted that the Veteran was "dizzy weekly but less than daily."  He had imbalance affecting his ability to walk "constantly (or nearly)."  He was noted to have an antalgic gait with poor propulsion, and the need of a cane for walking.  He was "unsteady on [his] feet due to Parkinson's disease."  He used an electric scooter when he needed to walk more than 200 feet.

During a hospitalization in October 2013, the VA noted that the Veteran was a high fall risk.  A VA neurologist, in October 2013, noted that the Veteran's legs have been giving out for years, and that the Veteran had been told this was due to peripheral neuropathy.  It was noted he would fall suddenly forward due to balance problems.

In November 2013, the Veteran again sought treatment from VA neurologists.  He had recently had his medication for treating his Parkinson's disease increased, and he acknowledged that his Parkinson's disease was progressing.  He fell two to three weeks ago, falling forward.  "(likely part of Parkinsonism but? Component of Rombergism with wearing a cap all the time and limiting visual fields with the bib of the cap).  No episodes of loss of consciousness or lightheadedness."  

The Veteran was afforded a VA Parkinson's disease examination in November 2013.  He was noted to have severe balance impairment and mild muscle rigidity of the lower extremities.  As these were reported during the Parkinson's examination, it is inferred that the examiner was relating these symptoms to the Veteran's Parkinson's disease.

By March 2014, x-rays taken in connection with a VA cervical spine examination showed arthritis but not vertebral fracture.  

In October 2014, the Veteran again sought treatment for a fall.  He stated he fell the night before and hit the left side of his neck on the arm of a chair.  The left lateral side of his neck was tender and painful.  Cervical x-rays did not show a fracture.  He was assessed with cervical strain with contusion.

A December 2014 Parkinson's examination noted the Veteran had severe balance impairment.  He had mild lower extremity muscle rigidity and stiffness.  

Although the February 2014 VA examiner provided a negative nexus opinion regarding the relationship between the Veteran's fall with resulting C2 compression fracture and his service-connected disabilities, the Board will resolve reasonable doubt in the Veteran's favor and finds that secondary service connection for C2 compression fracture is warranted.

An October 2015 addendum to a Parkinson's VA examination noted the Veteran continued to have recurrent intermittent falls, "suspected due to balance issues and stiffness in legs resulting from his Parkinson's disease."  It was noted he injured his neck in December 2014 [error, it was 2013] from a "major fall."  

After a review of the record, the Board finds that entitlement to service connection for a C2 compression fracture is warranted.  The Veteran reported to the hospital that he had injured his neck two days prior in a fall.  The February 2014 VA examiner found that the Veteran's lack of reporting that this fall was due to his Parkinson's disease was evidence against his later indication that his Parkinson's disease resulted in the fall.  The Board, however, does not find the lack of information about the cause of the fall in the initial emergency department record to be a persuasive argument against service connection.  

Treatment records from as early as 2010 noted that the Veteran had an antalgic gait and poor propulsion.  Several records indicated that he was a "fall risk" and he was noted to have poor balance on his April 2011 Parkinson's examination.  In addition to his Parkinson's disease, the Veteran is service connected for bilateral lower extremity peripheral neuropathy, which has been associated with both his Parkinson's disease and his service-connected diabetes mellitus.  The February 2014 VA examiner noted that there were several health factors that could have caused the Veteran's December 2013 fall and subsequent C2 fracture.  The examiner then went on to list several non-service and service-connected disabilities, including bilateral peripheral neuropathy and "possibly Parkinson's disease."  Additionally, several of the Veteran's Parkinson's disease examination reports indicated that he had rigid lower extremity muscles and poor balance due to his Parkinson's disease.  Lastly, the record included notation of other falls the Veteran has had, which he has also reported were due to his Parkinson's disease.  Given the above, the Board finds that the Veteran's December 2013 fall was likely caused (or contributed to) by his service-connected disabilities.  As such, entitlement to service connection for a C2 compression fracture is warranted.

The Board notes that the RO denied entitlement to service connection for the cervical spine fracture, and cited in its reasoning that a grant of service connection would not provide the Veteran with an increased rating because he was already receiving the maximum rating for a cervical spine disability without evidence of ankylosis, for his service-connected cervical spondylosis.  Although the RO is correct that a schedular rating in excess of 30 percent for a cervical spine disorder requires a finding of ankylosis, this does not mean that the Veteran cannot be service-connected for separate cervical spine disabilities, only that he cannot be provided separate ratings without additional separate symptoms.  The rule against pyramiding is addressed in 38 C.F.R. § 4.14, which notes that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

Increased Rating

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Again, one exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

The Veteran is seeking a rating in excess of 10 percent for posttraumatic neuritis of the dorsal spine with radicular pain to the left chest, associated with a shell fragment wound to the scapular region.  The Veteran's 10 percent rating for dorsal neuritis has been in effect since March 1985 and is protected.  His 10 percent rating was provided based on Diagnostic Code 8699-8619, where the hyphenated code is intended to show that the Veteran's disability was rated analogously to neuritis of the long thoracic nerve.

Notably, the Veteran is additionally service connected for "radiculopathy of the left upper extremity with limitation of motion of the left arm and a history of shell fragment wound of the scapular region, to include tremors and muscle rigidity due to Parkinson's disease associated with cervical spondylosis" with a 60 percent rating, effective May 15, 2012, under Diagnostic Code 8613 for neuritis of all radicular groups. 

Diagnostic Code 8619 (neuritis) sets forth criteria for evaluating paralysis and incomplete paralysis of the long thoracic nerve.  Complete paralysis of the nerve on the minor side (the Veteran's is right-handed), manifested by inability to raise the arm about shoulder level, and the winged scapula deformity is rated as 20 percent disabling.  Severe incomplete paralysis of the nerve is rated as 20 percent disabling; moderate incomplete paralysis is rated as 10 percent disabling; and mild incomplete paralysis is rated as noncompensable, or 0 percent disabling.  A Note provides that a rating under this Diagnostic Code is not to be combined with lost motion above the shoulder level.  38 C.F.R. § 4.124a, DC 8619.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In April 2003, the Veteran was afforded a peripheral nerves examination.  He reported increasing pain over the left upper back with the pain radiating to the left chest along the nipple line.  Following a shrapnel injury in service, which became infected and took five months to heal, the Veteran reported recurrent sharp pain over the left upper back with pain radiating around to the left chest in a guilder-like fashion.  Over the years he used pain medication which provided relief, but in the past two years the pain had worsened.  He received three injections over the left upper back along the dorsal spine with partial relief of pain.  He reported constant pain over the left upper back radiating to the left rib.  The scar on the Veteran's back near the T4-5 level was tender to pressure with sharp pain radiating down to the left nipple.  He had decreased pin sensation over the left upper back as well as left anterolateral region of the chest.  

A September 2010 cervical spine VA examination noted the Veteran had bilateral upper extremity weakness, with decreased sensation to vibration, position sense, pain or pinprick, and light touch.  He had dysesthesias from his elbows to his fingers.  He had numbness, tingling, burning and aching pain.  He was diagnosed with radiculopathy of the bilateral upper extremities.  

A July 2012 peripheral nerves examination noted the Veteran's complaints of increased weakness of his arms.  Muscle strength testing showed 2/5 (active movement with gravity eliminated) elbow flexion and extension, wrist flexion and extension, grip and pinch (thumb to index finger) of the left upper extremity.  Deep tendon reflexes showed hypoactive biceps, triceps, and brachioradialis.  Sensory examination showed decreased shoulder, absent inner/outer forearm, and absent hand/fingers.  He was found to have severe incomplete paralysis of the left upper, middle, and lower radicular group.  The examiner noted that the Veteran's left arm weakness is due to his cervical spondylosis and shell fragment wound to the scapular region.  

A November 2013 neurology treatment record noted that the Veteran continued to have shoulder and arm pain with very tight muscles across the shoulders.  He stated his left arm was "getting weaker."  He had an ulnar sleeve on the left which helped cushion against pain, and reduced the left shooting pain to the elbow, but still with numbness and tingling in the hand.  

In February 2014, the Veteran was afforded a VA examination in connection with his dorsal neuritis claim.  He reported sharp pain in the wound in the left scapular region that goes around to this left nipple for over 40 years.  The pain is constant and dull.  He believes he has had less movement in the left arm for over 40 years due to this condition.  He also reported a sharp constant pain in the left upper arm for over 40 years, and tingling and numbness in the left 3rd, 4th and 5th fingers.  He had moderate constant pain, severe intermittent pain, mild paresthesias, and moderate numbness of his left upper extremity.  He had 3/5 muscle strength (active movement against gravity) in his left elbow flexion/extension, wrist flexion/extension, grip and pinch (thumb to index finger).  He had hypoactive deep tendon reflexes.  His sensory examination showed decreased sensation at the forearm and absent sensation that the hands/fingers.  He was noted to have moderate incomplete paralysis of the long thoracic nerve, and the upper, middle and lower radicular groups.  His nerve condition did not render functional impairment equal to that serviced by an amputation with prosthesis.  The Veteran reported he had sharp pain when he lifts items and he can't use his left arm for chores such as weeding, chain saw, etc.

In March 2014, the Veteran was afforded a VA cervical spine examination.  He was again noted to have radiculopathy.  This time the examiner found his cervical spine condition resulted in moderate radiculopathy of the upper, middle and lower radicular groups.

Additionally, in March 2014, the Veteran was afforded a VA peripheral nerves examination in conjunction with his claim regarding his left arm radiculopathy with limitation of movement.  The Veteran had moderate constant pain, severe intermittent pain, moderate paresthesias and moderate numbness of the left upper extremity.   Muscle testing revealed 3/5 (active movement against gravity) at elbow flexion, elbow extension, wrist flexion and grip.  He had hypoactive deep tendon reflexes of both upper extremities at the biceps, triceps and brachioradialis.  He had a decreased sensory evaluation at the shoulder area, forearm, and hand/fingers.  He was found to have moderate incomplete paralysis of the long thoracic nerve, upper radicular group nerves, middle radicular group nerves, and lower radicular group nerves.  

In May 2014, the Veteran was admitted to the Emergency Room with complaints of heart burn associated with mild nausea.  He also complained of mild sternal area chest pain which had no correlation to exercise or meals.  He had epigastric discomfort.  Two sets of cardiac enzymes were negative for ACS (presumably, acute coronary syndrome).  He was treated with IV Pepcid and somewhat improved.  

In May 2015, the Veteran went to Berkley VA Medical Center due to chest pain described as a pressure at the left sternal border that was constant which started two or three days prior, with no relief, and with the associated symptom of shortness of breath.  The chest pain began without activity, while the Veteran was sitting in a chair.  He denied prior myocardial infarctions and had a cardiac catheterization at the Richmond VAMC six or seven years ago with 30-35% blockage, and had not had a CABG, did not have stents placed during catheterization.  He was assessed with chest pain.  He was scheduled for a cardiac catheterization.  

In a May 2016 appellant brief, the Veteran contended that the pain in his chest/shoulder area form his in-service shrapnel wound was more severe than the current evaluation reflects.  

Here, the Board finds that a rating in excess of 10 percent for posttraumatic dorsal neuritis affecting the minor (left) shoulder and left chest is not warranted.  Treatment records include multiple VA examinations where the examiners have determined that the Veteran's long thoracic nerve is impacted by moderate incomplete paralysis.  

As the diagnostic codes do not include a diagnostic code which specifically addresses neuritis manifesting in chest pain, the Veteran has been rated under DC 8619 for neuritis of the long thoracic nerve.  Paralysis of the long thoracic nerve addresses the inability to raise the arm above shoulder level and winged scapula deformity.  Alternatively, DC 8518 for the circumflex nerve provides ratings based on impossible abduction of the arm, weakened outward rotation, and "muscles supplied are deltoid and teres minor."  DC 8518 (8618 when neuritis) provides identical minor arm incomplete paralysis ratings, and therefore would not provide a greater rating in this case.

The Veteran's posttraumatic dorsal neuritis is considered moderate incomplete paralysis because his symptoms are wholly sensory.  As noted above, for incomplete paralysis, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Veteran's posttraumatic dorsal neuritis has been addressed as pain in the left chest.  The Veteran has reported this is a constant dull pain and the pain would travel from his left scapular region around to his left nipple.  Therefore, his symptoms associated with posttraumatic neuritis of the dorsal spine are rated "at most, the moderate degree" because the symptoms are wholly sensory (radiating pain).  

The Veteran argued during his February 2014 VA examination that this pain caused less movement in his arm for over 40 years.  He also described pain in his left upper arm and tingling and numbness in his fingers.  The Veteran's radicular nerve incomplete paralysis and limitation of motion of his arm are separately rated 60 percent, and are not currently on appeal.  As such, the rating of 10 percent for posttraumatic dorsal neuritis, for moderate incomplete paralysis of the long thoracic nerve, is the highest rating warranted by the Veteran's symptoms.  Additional compensation based on limitation of motion of the left arm or tingling and numbness that has been associated with his radicular nerve group impairment would be result in overlapping compensation for symptoms that are already addressed in another rating.  A rating in excess of 10 percent rating for posttraumatic neuritis of the dorsal spine is not warranted when keeping in mind the rule against pyramiding.

Extraschedular

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating. 22 Vet. App. 111  (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's disability.  Thun v. Peake, 22 Vet. App. at 11.  The Veteran's dorsal neuritis disability has been rated a nerve rating, and this is the issue currently on appeal.  His left shoulder is additionally separately rated for limitation of motion and for additional neurological abnormalities affecting different parts of his body.  The dorsal neuritis affects his left chest area, and the left radiculopathy was noted to affect his arm and hand.  

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Additionally, the Veteran has not worked in a number of years and has been in receipt of a 100 percent schedular rating for PTSD since 1992, with additional ratings and SMC benefits.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms or manifestations that have not been contemplated by the disability ratings assigned for various disabilities.  As noted, the Veteran has nerve and musculoskeletal ratings for his left shoulder.

SMC

As noted in the introduction, although the Veteran's representative appeared to have attempted to withdraw the Veteran's claims for increased SMC, to include loss of use of his left arm, in July 2015, the case continued to move forward with statements in support of increased SMC benefits claim provided by the Veteran's wife, and a subsequent appellant brief in 2016 which continued to address the SMC claims as still on appeal.  As such, the Board does not consider the issues withdrawn and they remain on appeal for this decision.

In September 2015, the Veteran stated he felt that his SMC should be increased from the (l) rate to the (o) rate, as "100% is a full step and so 50% is a 1/2 step."  "I think the VA does not want anyone to have their arms and legs and be at the rating of 'O.'  I can't help if I'm the first one to get into this category."

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§  3.350 and 3.352.

Currently, the Veteran is in receipt of SMC (k) for loss of use of a creative organ from February 28, 2011.  He is in receipt of SMC (l) due to the need of regular aid and attendance from April 11, 2012.  And, he is in receipt of SMC (p-2) at the rate equal to SMC (m) on account of Parkinson's disease, cervical spondylosis, diabetes mellitus, radiculopathy, left upper extremity with limitation of motion of the left arm, cervicogenic headaches (the disabilities addressed by the aid and attendance rating), and PTSD independently ratable at 100 percent, from April 11, 2012.

In a January 2014 rating decision, the RO proposed to reduce the Veteran's level of SMC from aid and attendance.  However, after further review, the RO decided to maintain the level of SMC at aid and attendance, and provided this decision in a January 2015 rating decision.  The RO found that the Veteran's level of SMC (equal to m) was correct as entitlement to aid and attendance with loss of use of a creative organ and an additional full step for posttraumatic stress disorder.

Under SMC (k), loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the arm could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples provided included complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot; extremely unfavorable complete ankylosis of the knee or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved.  See 38 C.F.R. § 3.350 (a)(2).

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  As noted above, the Veteran already has SMC (k) rate for loss of use of a creative organ and SMC (l) for the need for aid and attendance.

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected and the determination will be as though tere were one in place.  See 38 C.F.R. § 3.350(c)(2).  SMC  at the "n" rate addresses the loss of use or anatomical loss of both arms or both legs, blindness in both eyes, or loss of use of one arm and one leg.  SMC (n) notes that amputation is a prerequisite except for loss of use of both arms and blindness.  

SMC at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  SMC  at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

At his September 2015 Parkinson's VA examination, the Veteran had moderate stooped posture, severe balance impairment, moderate bradykinesia or slowed motion, no loss of automatic movements, moderate speech changes, and moderate tremor of the upper extremities and mild tremor of the lower extremities.  He also had moderate muscle rigidity and stiffness of the upper extremities and mild muscle rigidity and stiffness of the lower extremities.   He had partial sense of smell, moderate sleep disturbance, mild difficulty chewing/swallowing, and urinary incontinence with absorbent material changed greater than 4 times a day.  He also had severe constipation and erectile dysfunction.  The Veteran reported that it is getting harder for people to understand him on the phone and in general.  His voice is mistaken for a female voice, as it is quiet with a higher pitched tone than normal, which was believed to be due to the Veteran's increased effort to get words out.

A December 2014 peripheral nerves examination noted the Veteran had knee extension, ankle plantar flexion and ankle dorsiflexion were all 4/5 (active movement against some resistance) with 5/5 as normal strength.  His ankle and knee reflex evaluations were all hypoactive.  He had decreased sensation at the bilateral lower leg/ankle and bilateral feet/toes.  He was found to have moderate incomplete paralysis of the sciatic nerves and moderate incomplete paralysis of the external popliteal (common peroneal) nerves bilaterally.  The examiner indicated that the Veteran would not be equally well served by an amputation with prosthesis based on the functional impairment caused by his peripheral neuropathy.  The Veteran would not be able to climb ladders, work in extreme temperatures, or around glass or sharp objects due to decreased sensation in his feet.

A March 2014 peripheral nerves examination noted that the Veteran's muscle testing revealed 3/5 (active movement against gravity) at elbow flexion, elbow extension, wrist flexion and grip.  He had hypoactive deep tendon reflexes of both upper extremities at the biceps, triceps and brachioradialis.  He had a decreased sensory evaluation at the shoulder area, forearm, and hand/fingers.  He was found to have moderate incomplete paralysis of the long thoracic nerve, upper radicular group nerves, middle radicular group nerves, and lower radicular group nerves.  The examiner was asked whether there was functional impairment of the left arm such that no effective function remains other that than which would be equally well served by an amputation with prosthesis.  The question provided examples of "grasping, manipulation, etc."  The examiner answered "no."  The Veteran reported his functional impact as sharp pain when he lifts items, and cannot use his left arm for chores, such as weeding, chain saw, etc.  

A November 2013 neurology record showed that the Veteran had "very tight muscles" across the shoulders.  He stated that the left arm is getting weaker.  He had an ulnar sleeve on the left which helped cushion against pain, and reduced the left shooting pain to the elbow, but still with numbness and tingling in the hand.  He noted that when "holding out his right hand, holding up a cup," he felt weak.  He had diminished pin sensation in a patchy distribution of his left arm and leg.  He had diminished pin on the left hand on the thumb and small finger but no difference between the index and ring fingers.  He had diminished pin on the dorsum of the left hand and on all surfaces of the left forearm and the upper arm posterolaterally (sharper over biceps).  "The left arm weakness and sensory changes with brisk reflexes apart from a spinal cord process may suggest a cerebral/pyramidal process."  

A July 2012 VA examination for aid and attendance noted that the Veteran reported the need for help with dressing and bathing.  He was able to feed himself, but not prepare his own meals.  He had difficulty getting to the bathroom on time.  he had an antalgic gait with poor propulsion and the need of a cane for walking.  He had "severe impairment" of the left upper extremity strength and coordination,  and mild or moderate impairment on the right.  He had marked difficulty with the ability to dress and undress, bathe, and toileting.

SMC (m), (n) and (o) rates are not applicable for the current Veteran.  Although the Veteran argues that his left arm disabilities combine so as to result in loss of use of his left arm, SMC (m), (n), and (o) require loss of any of the following combinations: loss of use of both hands, loss of use of both legs at a level preventing natural knee action with prosthesis in place, loss of use of one arm at a level preventing natural elbow action with prosthesis in place with loss of use of one leg preventing natural knee action with prosthesis in place, blindness, bilateral deafness, a combination of blindness and deafness, loss of use of both arms at a level preventing natural elbow action with prosthesis in place, or combinations which require actual anatomical loss.  The Veteran does not have actual anatomical loss of hands, feet, arms, or legs.  Although the Veteran wears hearing aids, he is not deaf.  There is no indication in the record that he is blind.  There is no indication in his medical records that he has loss of use preventing natural knee or elbow action, and there is no indication that he has prosthesis in place.  He has not been assessed with ankylosis of any joint and he does not have complete paralysis of any joint or nerve.  Additionally, the Veteran's disability limitations do not result in loss of use of both feet, or one hand and one foot, such that he meets the requirements for SMC(l) separate from his aid and attendance SMC (l) benefit.

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).  While the Veteran has urinary incontinence, there is no evidence that the Veteran's disabilities result in the loss of use of both lower extremities with loss of sphincter and bladder control.  The Veteran has constipation but not loss of sphincter control.  The Veteran has bilateral lower extremity radiculopathy; however, he continues to have use of his lower extremities with limited walking and the use of a cane.  

38 U.S.C.A. § 1114(p) provides for "intermediate" SMC  rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next higher statutory rate under 38 U.S.C.A. § 1114, or if already entitled to an intermediate rate, to the next higher intermediate rate, but in no event higher than the rate for (o).  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p). 38 C.F.R. § 3.350(f)(4).

Where the multiple loss or loss of use entitlement to a statutory or intermediate rate between 38 U.S.C. 114(l) and (o) is caused by the same etiological disease or injury, that disease or injury may not serve as the basis for the independent 50 percent or 100 percent unless it is so rated without regard to the loss or loss of use.  38 C.F.R. § 3.350(f)(4)(i).

Here, the Veteran was receiving statutory payable SMC (l) based on the need for aid and attendance.  His aid and attendance finding was noted by the RO to be based on the combination of his Parkinson's disease, cervical spondylosis, diabetes mellitus, radiculopathy, left upper extremity limitation of motion, and cervicogenic headaches.  As the Veteran's PTSD was rated as 100 percent disabling, and not considered in finding he required aid and attendance, this raised his rate to the  next higher statutory rate, or raised him from SMC (l) to the next higher SMC (m). 

Here, the Board finds that the Veteran's need for aid and attendance included his Parkinson's disease and associated impairments, his left arm radiculopathy with limitation of motion, his cervical spondylosis (which impacted his upper extremities in conjunction with his Parkinson's disease), his diabetes mellitus and the lower extremity peripheral neuropathy associated with it.  However, the Board finds that the Veteran's cervicogenic headaches, independently ratable at 50 percent disabling was not a necessary factor in consideration for the finding for his need for aid and attendance.  The July 2012 VA examinations associated with his claim for aid and attendance noted that the Veteran's headaches limited his ability to concentrate in order to care for himself.  However, the Veteran's Parkinson's disease was also noted to resort in mild dementia.  His Parkinson's, radiculopathy, and peripheral neuropathy resulted in the Veteran being unable to drive, difficulty bathing and toileting, difficulty dressing and grooming, and the use of a scooter for traveling distances longer than 200 feet.  As such, the Board finds that the Veteran's headaches need not be considered for the finding of aid and attendance.  Which provides the Veteran with SMC (l) for aid and attendance, plus the next higher intermediate rate for headaches independently rated at 50 percent, and lastly, plus an additional next higher statutory rate based on PTSD independently rated as 100 percent.  As such, the Veteran is entitled to the rate between 38 U.S.C.A. § 1114 (m) and (n).  As the Veteran is not entitled to the maximum rate under 38 U.S.C.A. § 114(o) or (p), he is not entitled to any additional finding of special and attendance benefit under 38 U.S.C.A. § 1114(r).

SMC at the housebound "s" rate is also payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Here, the Veteran has the ratings required for SMC (s); however he is not permanently housebound.  Although the Veteran must utilize a scooter for traveling distances, he is not substantially confined to his dwelling and the immediate premises.  His most recent October 2013 PTSD VA examination noted that in May 2012 he was found to have PTSD and depression in "partial remission," that he was "doing okay overall," and was "less anxious and irritable."  The examiner noted there was "no indication in the note that he would require regular care or assistance to protect himself from the hazards of his daily environment."  Overall, the examiner felt that treatment records showed only moderate functional impairment and symptoms associated with PTSD, and no indication of any mental status findings that would support his claim that he required regular care or assistance.  He is able to walk short distances with his cane, use his scooter for longer distances, and he receives the aid of his wife or son in traveling because he does not drive.  Overall, the Veteran's disabilities warrant an SMC rating intermediate between (m) and (n) and no higher. 


ORDER

Entitlement to service connection for C2 compression fracture, as due to his service-connected disabilities, is granted.

Entitlement to a rating in excess of 10 percent for posttraumatic neuritis of the dorsal spine with radicular pain to the left chest, is denied.

Entitlement to SMC for the rate between 38 U.S.C.A. § 1114 (m) and (n) is granted, subject to the requirements applicable to the payment of monetary benefits.

Entitlement to SMC for a rate higher than that between 38 U.S.C.A. § 1114 (m) and (n) is denied.



REMAND

In a January 2015 rating decision, the RO granted entitlement to service connection for balance impairment, and provided a 30 percent rating effective June 4, 2014.

In November 2015, the Veteran provided an NOD, on a VA Form 21-0958, where he noted disagreement with the effective date provided for the grant of service connection.  It appears he is arguing his 30 percent rating should date from 2012.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to an earlier effective date for the grant of service connection for balance impairment.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


